ACQUISITION AGREEMENT

APRIL 1, 2014




PARTIES:

INFRASTRUCTURE DEVELOPMENTS CORP., INC. (“IDVC”) WITH OFFICE AT 299 S. MAIN
STREET, 13TH FLOOR, SALT LAKE CITY, UTAH.

And

SAGAR JOSEPH CHORAN, (“SJC”) MANAGER OF ORBIS REAL ESTATE (“ORBIS”) A DUBAI SOLE
ESTABLISHMENT WITH OFFICE AT AL SHAFAR TOWER 1, No 803, TECOM, PO BOX 213814,
DUBAI, U.A.E.

Whereas:

SJC is the Manager and Business Owner of Orbis by virtue of a management
contract with local U.A.E. sponsor Mr. AHMED ABDULAZIZ OBAID SHAMSAN AL SUWAIDI,
giving SJC the power and authority to operate and assign/transfer the business
of Orbis.  (See Exhibit A attached).

IDVC wishes to acquire all rights of ownership of Orbis from SJC in return for
common stock of IDVC, and a commitment for working capital to Orbis.  SJC agrees
to transfer all his rights under certain terms.

Therefore:

Now, therefore, in consideration of the premises, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Consideration:

IDVC acquire beneficial ownership rights and have full director powers of Orbis,
in return for issuance of 160,000,000 (one-hundred-sixty-million) common shares
of IDVC stock (par value $0.001 per share) from its treasury, in the name of
Sagar Joseph Choran.

IDVC will also commit to working capital injection into Orbis, if required, of
$10,000 per month from April 1, 2014 to July 31, 2014.

Employment Terms:

During the period of time from April 1, 2104 to March 31, 2016, SJC will be
retained as manager and will receive salary and other compensation as per his
employment agreement signed by both parties in a separate document.

Closing date:





June 15, 2014 or at such date when the authorized share capital of IDVC is
increased to a sufficient amount whereby the 160,000,000 shares can be issued
from treasury, whichever date comes first.

Conditions of closing:

Orbis must generate audited revenue from commissions and brokerage amounting to
a minimum of $20,000 per month in April to June 15, 2014.

As at closing, Orbis must have no employment contract with any staff member that
lasts longer than 12 months from June 1, 2014, or that obligate Orbis to pay
more than the minimum gratuity due to a staff member under Dubai law.

Orbis must prove that it is in compliance and current with the Wages Protection
System implemented by the government of Dubai.

Orbis must submit its financial statements, in compliance with U.S. GAAP
standards, to a U.S. PCOAB certified auditor from inception through March 31,
2104 prior to closing.

IDVC must make available its audited financial statements to Orbis for the full
year periods for 2012 and 2013, and the three months to March 31, 2014.

Representations:

Both parties represent that they have the legal authority to enter into this
agreement and all regulatory requirements and government approvals, if
applicable, will be met at closing date. The representations and warranties of
shall be in all material respects true and accurate as of the date when made,
and, except as to representations and warranties which are expressly limited to
a state of facts existing at a time prior to the Closing, shall be in all
material respects true and accurate at and as of the Closing.

Orbis and IDVC have performed and complied in all material respects with each
and every covenant, agreement and condition required by the Agreement to be
performed or complied with by it prior to or as of the Closing.

No order of any court or administrative agency shall be in effect which
restrains or prohibits any transaction contemplated hereby; and no suit, action,
other than the exercise of dissenters' rights, investigation, inquiry or
proceeding by any governmental body or other person or entity shall be pending
or threatened against Orbis which challenges the validity or legality, or seeks
to restrain the consummation, of the transaction contemplated.

There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which Orbis is a party or
to its knowledge by which it is bound which may involve (i) the license of any
proprietary right to or from Orbis, (ii) provisions restricting or affecting the
business of Orbis, or (iii) indemnification by Orbis with respect to the
infringement of proprietary rights.

Orbis has not (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any its capital shares, (ii) incurred any
indebtedness for money borrowed or any other liabilities except than with
respect to dividend obligations, distributions, indebtedness and other
obligations incurred in the ordinary course of business as disclosed in the
Financials, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise





disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.

Orbis holds all of the rights, permits, licenses, and approvals to provide
services pursuant to its business. Orbis is not dependent on one or a few
customers in the operation of its business.

Jurisdiction:

Any dispute will be settled in the State Courts of Utah, U.S.A.

Agreed:







/s/ Eric Montandon

/s/ Sagar Joseph Choran

Eric Montandon

Sagar Joseph

CEO – IDVC

Manager – Orbis Real Estate






